Opinion issued August 3, 2017




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-16-00846-CV
                            ———————————
      BARBARA DAVIS LEVINE AND STEVEN LEVINE, Appellants
                                        V.
                   MARY ALICE CASTELLANO, Appellee


                    On Appeal from the 127th District Court
                             Harris County, Texas
                       Trial Court Case No. 2015-02509


                          MEMORANDUM OPINION

      Barbara Davis Levine and Steven Levine appeal from a judgment signed

September 23, 2016. The Levines have neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. APP. P. 5 (requiring payment

of fees in civil cases unless indigent), 20.1 (listing requirements for establishing
indigence); see also TEX. GOV’T CODE ANN. §§ 51.207, 51.208, 51.941(a), 101.041

(listing fees in court of appeals); Order Regarding Fees Charged in the Supreme

Court, in Civil Cases in the Courts of Appeals, and Before the Judicial Panel on

Multi-District Litigation, Misc. Docket No. 15-9158 (listing fees in court of

appeals). After being notified that this appeal was subject to dismissal, the Levines

did not adequately respond. See TEX. R. APP. P. 5 (allowing enforcement of rule);

TEX. R. APP. P. 42.3(c) (allowing involuntary dismissal of case).

      We dismiss the appeal for want of prosecution. We dismiss all pending

motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Massengale.




                                         2